      Case 4:95-cr-00456-JGZ Document 463 Filed 07/26/21 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,
10                  Plaintiff,                          No. CR-95-00456-TUC
11   v.                                                 ORDER
12   Jorge Luis Mancha,
13                  Defendant.
14
15          Pending before the Court is Defendant Jorge Luis Mancha’s Motion to Reduce
16   Sentence Per 18 U.S.C. § 3582(c)(1)(A). (Doc. 457.) The Government has filed an

17   Opposition to the motion. (Doc. 462.) Having considered the parties’ filings and the
18   record, the Court will deny the motion.

19          Pursuant to the First Step Act, 18 U.S.C. § 3582(c)(1)(A)(i), a sentencing court may

20   reduce a term of imprisonment “after considering the factors set forth in section 3553(a) to
21   the extent they are applicable,” if the court finds (1) “extraordinary and compelling reasons
22   warrant such a reduction,” and (2) “the defendant is not a danger to the safety of any other

23   person or to the community.” U.S.S.G. § 1B1.13. Additionally, the Court’s reduction of a

24   sentence must be “consistent with applicable policy statements issued by the Sentencing

25   Commission.” 18 U.S.C. § 3582(c)(1)(A).

26          Mancha, who is 65-years old, has serious health conditions, some attributable to
27   aging. On November 13, 2019, before the COVID crisis, Mancha sought, and the Warden
28   of FCI Texarkana approved Mancha’s request for home confinement under the Elderly
      Case 4:95-cr-00456-JGZ Document 463 Filed 07/26/21 Page 2 of 3



 1   Home Confinement Program (in relation to the First Step Act). Thereafter, Mancha was
 2   released to home confinement at his daughter’s house. While on home confinement,
 3   Mancha is monitored via electronic monitoring and must put in passes to Residential
 4   Reentry staff to move outside his residence. Determinations are made based on reentry
 5   needs, medical needs, and the current COVID operational status of the local community.
 6          Mancha’s projected release date is September 5, 2022. Upon release, he will begin
 7   serving a sixty-month term of supervised release. In his motion, Mancha seeks a full
 8   reduction of his remaining custody sentence to time served, or, in the alternative, to a term
 9   of probation without conditions. Mancha also requests that the Court vacate his sixty-
10   month term of supervised release. (Doc. 457, pp. 7, 11.) Mancha contends that he has paid
11   his debt to society in full. (Doc. 457, p. 7.)
12          The Court concludes that Mancha does not demonstrate extraordinary and
13   compelling reasons for sentence reduction in light of his release to home confinement. It
14   is true that Mancha suffers from serious health conditions, but a further reduction in his
15   sentence would not improve or change his ability to protect himself against COVID-19.
16   The government provided evidence as to Mancha’s access to healthcare while in home
17   confinement. (Doc. 462, p. 4, and Ex. A.) The evidence shows that Mancha is presently
18   able to obtain medical care in the same manner he would if a further reduction in sentence
19   were granted. Because he is in home confinement, Mancha is responsible for his own
20   medical and dental care. He has access to the Department of Veterans Affairs (VA) health
21   care and can utilize VA benefits, Medicare, Medicaid and other benefits as required for his
22   health care needs. If Mancha’s term of home confinement were modified or terminated,
23   his access to VA medical care, or any other medical care, would remain the same. (Id.) 1
24          Further, the Court concludes that a reduction in sentence is not warranted in light of
25          1
              Mancha argues that his request for release from any supervision is appropriate
     because, if he were to be returned to a prison setting, he would be at higher risk for serious
26   complications from COVID-19 due to his serious medical conditions. But Mancha will not
     be returned to custody absent his violation of a condition of his home confinement or
27   supervised release. In other words, his return to custody is entirely dependent on his own
     actions. Mancha’s suggestion that he could violate his supervisory conditions and end up
28   back in custody, is not a persuasive argument for reduction or elimination of those
     conditions.

                                                  -2-
      Case 4:95-cr-00456-JGZ Document 463 Filed 07/26/21 Page 3 of 3



 1   the 18 U.S.C. § 3553(a) factors. Mancha received a significant sentence because he abused
 2   his position as a U.S. Border Patrol agent, conspired with a drug trafficking organization,
 3   and facilitated the importation of thousands of pounds of cocaine and thousands of pounds
 4   of marijuana into the United States, over a period of three years. Mancha put his fellow
 5   law enforcement officers at risk. He showed little regard for anyone but himself and
 6   whatever financial compensation he received in return for the betrayal of his position. 2
 7   Mancha is serving the remainder of his sentence in home confinement. The § 3553(a)
 8   factors do not warrant further reduction.
 9          Accordingly,
10          IT IS ORDERED that Defendant’s Motion to Reduce Sentence (Doc. 457) is
11   DENIED.
12                 Dated this 26th day of July, 2021.
13
14
15
16
17
18
19
20
21
22
23
            2
               Mancha argues that his service in the U.S. Army, his rehabilitation, and his efforts
24   to assist other inmates with their rehabilitation, are among the 3553(a) factors that “may be
     of value” in considering his request. (Doc. 457, p. 9). But Mancha’s “selfless service” in
25   the military predated his criminal conduct here, which constituted a staggering breach of
     the public trust. And while Mancha is to be commended for his efforts at rehabilitation
26   and his work with other inmates, efforts which presumably benefited both him and them,
     the history and characteristics he cites are vastly outweighed by other 3553(a) factors,
27   including the nature and circumstances of the offense, and the need for the sentence
     imposed to reflect the seriousness of the offense, to promote respect for the law, and to
28   provide just punishment for the offense.


                                                 -3-
